NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of Drews et al. (US 2018/0219261 A1) teaches a battery module/(stacked body of a plurality of cells) (Figure 5, 300) in which a plurality of lamination type battery cells (300) with electrode/tab laminates (134) (para. [0027]) being enclosed in laminate films (Figure 2A, 140) (as illustrated) is laminated (para. [0042]) and disposed (as illustrated), wherein the electrode laminates (134) comprise current collecting tabs (as illustrated) extending from end portions (as illustrated), the current collecting tabs (134) are led out from end portions of the lamination type battery cell (100) (as illustrated), and first heat transfer materials/frame (Figure 4A, 226/244) are disposed inside the lamination type battery cell (100) in a manner of clamping the current collecting tabs (Figure 4B, 234) (as illustrated) (para. [0035]-[0036]).  However, Drews fails to teach or make obvious wherein the first heat transfer materials/frame (Figure 4A, 226/244) are disposed outside the lamination type battery cell (100) since Drew explicitly teaches that the first heat transfer materials/frame (226/244) are enclosed within pouch cell (100) by sheet cover (140) (para. [0035]) such that the frame (126) may capture, hold, enclose and/or seal the anode, cathode, and separator within the aperture (128) (para. [0036]).  
Relevant art has been cited in the attached PTO-892 form.
Replacement drawings filed on 12/16/2021 have been reviewed and accepted by the Examiner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KAITY V CHANDLER/							3/15/2022     Primary Examiner, Art Unit 1725